Citation Nr: 0718442	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder, to include as secondary to the veteran's service-
connected residuals of a torn meniscus of the right knee.

2. Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected residuals of a torn meniscus of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.  
He was previously granted a 10 percent disability for a right 
knee disorder on June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a right 
hip or left knee disorder, including arthritis of either 
joint, that is causally or etiologically related to his 
military service, that is secondary to a service-connected 
right knee disability, or that arthritis of those joints was 
diagnosed within a year of his service.


CONCLUSION OF LAW

Service connection for a right hip or left knee disability, 
to include as secondary to service-connected right knee 
disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006) (to include 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be codified at 38 
C.F.R. § 3.310(b)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
October 2003, prior to the initial decision on the claim in 
April 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the October 2003 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  This letter 
also essentially informed the veteran of the evidence 
necessary to establish a service connection for his claimed 
disabilities as secondary to his service connection right 
knee disability. Additionally, the February 2005 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed his of 
the evidence that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
October 2003 letter also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
September 2003 stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim as per 38 C.F.R. § 3.159(b)(1), the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for a right 
hip and left knee disorders, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims at issue.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
appellant is not entitled to service connection for a right 
hip or left knee disorder, and thus any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran was also afforded a VA examination in 
December 2003 subsequent to filing this claim.  VA has 
further assisted the veteran throughout the course of this 
appeal by providing his with a SOC, which informed him of the 
laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right hip 
or left knee disorder.  The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of a 
right hip or left knee disorder.  The veteran, however, 
claims that these disorders are secondary to his service 
connected right knee disorder.  Again, it is noted that 
service connection was established for a right knee disorder 
in a May 1968 RO decision.

The earliest relevant post-service medical record in the 
veteran's file is a VA examination report, dated in June 
1976, which reflected that the veteran injured his left knee 
three months earlier carrying two chairs up some stairs at 
work.  At the time of the examination, the left knee was 
still a bit sore, and the veteran could not squat because of 
this soreness.  The examination of the lower extremities 
revealed the hip joints were normal, no effusion on either 
knee, and the diagnoses included a non-service connected 
injury to his left knee with residuals.  A June 1976 VA x-ray 
report pertaining to the veteran's knees revealed no osseous 
or joint space abnormality and resulted in a conclusion of 
normal knees.  Although not received by the RO until August 
1978, a private medical record, dated in March 1976, stated 
that the veteran injured his left knee while walking up some 
stairs while working.  The impression was a tear of the 
medial meniscus.  In a VA examination, dated in June 1978, 
which primarily pertained to the right knee, the veteran 
reported a history of having injured the left knee.  No 
diagnosis of the right hip pain or left knee was rendered on 
this examination.  In a letter, dated in August 1978, the 
veteran's supervisor stated that the veteran was hindered in 
performing his duties due to disability in both knees and 
from pain in both legs while working.  

The first notation of a pain in the right hip was during the 
veteran's December 2003 VA examination.  He noted pain in his 
right hip and left knee over the previous three to four 
years.  A physical examination of the left knee revealed a 
full range of motion with no medial or lateral instability.  
There was medial joint line tenderness to palpation.  No 
effusion, swelling, erythema or crepitus on motion was 
present in the left knee.  No abnormalities were noted as to 
the right hip.  The veteran could not reliably reproduce any 
symptoms on physical examination and did not ambulate with 
any significant or exaggerated limp.  The examiner concluded 
that it was unlikely that the right hip and left knee 
conditions were related to his previous right knee disorder 
and instead that it was more likely that they were related to 
normal arthritis, aging, and the veteran's being overweight.  
A subsequent X-ray of the left knee revealed chodrocalcinosis 
involving bilateral menisci. 

The medical evidence does not link any current diagnosis of a 
right hip or left knee disorder to an injury or disease 
incurred in military service or to the veteran's service-
connected right knee disability.  To the contrary, and as 
just noted above, the VA examination of December 2003 noted 
that the veteran's left knee pain was a result of normal 
arthritis, aging and the veteran's physical condition of 
being overweight, and unlikely related to his service-
connected right knee disorder.  The only evidence contained 
in the claims file showing otherwise is the veteran's 
assertions that his right hip and left knee disorders are a 
result of his right knee disorder.  However, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a right hip or left knee disorder.  
Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  See Gilbert, 1 Vet. App. at 54.  Accordingly, the 
Board concludes that service connection for a right hip or 
left knee disorder is not warranted. 




ORDER

Service connection for a right hip disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


